NUMBER 13-22-00032-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


SHOZO TANAKA,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 426th District Court
                         of Bell County, Texas.


                         MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      Appellant Shozo Tanaka appeals his conviction of two counts of aggravated sexual

assault of a child, a first-degree felony. See TEX. PENAL CODE ANN. § 22.021(a)(2)(B).

Tanaka pleaded guilty to both counts on September 21, 2021. On November 30, 2021,

after considering a victim impact statement, a pre-sentence investigative report, and
punishment evidence, the trial court sentenced Tanaka to life in prison in the Texas

Department of Criminal Justice, Correctional Institutions Division on each count.

        Tanaka appealed. Tanaka’s court-appointed counsel, however, has filed an

Anders brief stating that there are no arguable grounds for appeal. See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm. 1

                                          I.       ANDERS BRIEF

        In his brief, Tanaka’s counsel states that he has diligently reviewed the entire

record and has found no non-frivolous grounds for appeal. See id. Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d

403, 406 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014), Tanaka’s

counsel carefully discussed why, under controlling authority, there is no reversible error


        1  This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. §§ 22.220(a)
(delineating the jurisdiction of appellate courts); 73.001 (granting the supreme court the authority to transfer
cases from one court of appeals to another at any time that there is “good cause” for the transfer).




                                                       2
in the trial court’s judgment. Counsel has informed this Court in writing that he has: (1)

notified Tanaka that counsel has filed an Anders brief and a motion to withdraw;

(2) provided Tanaka with copies of both pleadings; (3) informed Tanaka of his rights to

file a pro se response, 2 review the record preparatory to filing that response, and seek

discretionary review if the court of appeals concludes that the appeal is frivolous; and (4)

provided Tanaka with a form motion for pro se access to the appellate record, lacking

only Tanaka’s signature and the date and including the mailing address for the court of

appeals, with instructions to file the motion within ten days. See Anders, 386 U.S. at 744;

Kelly, 436 S.W.3d at 318–19; see also In re Schulman, 252 S.W.3d at 409 n.23. An

adequate amount of time has passed, and Tanaka has not filed a pro se response.

                                   II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the entire record and counsel’s brief and found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion

that it considered the issues raised in the briefs and reviewed the record for reversible

error but found none, the court of appeals met the requirements of Texas Rule of


        2 “[T]he pro se response need not comply with the rules of appellate procedure in order to be
considered. Rather, the response should identify for the court those issues which the indigent appellant
believes the court should consider in deciding whether the case presents any meritorious issues.” In re
Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693,
696–97 (Tex. App.—Waco 1997, no pet.)).




                                                   3
Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Tanaka’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.” (citing Jeffery v. State, 903 S.W.2d 776, 779–

80 (Tex. App.—Dallas 1995, no pet.) (citations omitted))). We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Tanaka and to advise him of his right

to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 411 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).




        3   No substitute counsel will be appointed. Should Tanaka wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3.
Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.




                                                       4
                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.


                                                       LETICIA HINOJOSA
                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
9th day of June, 2022.




                                               5